Burgess, J.
Defendant was convicted at the September term, 1891, of the criminal court of Jackson county |of forgery in the first degree, and his punishment fixed at ten years imprisonment in the penitentiary.
The indictment is as follows:
In the Criminal Court of' Jackson County, Missouri, at Kansas City, Missouri,. January Term, A. D. 1891.
' “The grand jurors for the state of Missouri, in and for the body of the county of Jackson, upon their oaths, present that Frank S. Rowlen, late of the county aforesaid, on the twenty-second day of April, 1889, at. *629the county of Jackson, state aforesaid, unlawfully and feloniously did falsely make, forge and counterfeit a certain deed, purporting to be the.act and deed of one Stephen Rosner, by which the right and interest of the said Stephen Rosner, in and to certain real estate, to-wit, the southeast quarter (1-4) of section number five (5), and the north half (1-2) of the northwest quarter (1-4) of section nine (9), township number twenty (20), in the county of Pawnee and state of Kansas, purports to be transferred and conveyed to him, the said Prank S. Rowlen, Amanda C. Rowlen, his wife, and releasing the above described land from a certain mortgage then and there owned and held by the said Stephen Rosner; which said false, forged and counterfeit deed is of the purpoi’t, effect and value following, to-wit, the same being in the likeness and similitude of a good and sufficient quitclaim deed of release, dated on the twenty-second day of April, A. D. 1889, and executed, signed, sealed, acknowledged and delivered in due form and manner of law as a quitclaim deed of release by Stephen Rosner of the county of Jackson and state of Missouri, whereby the said Stephen Rosner, on the twenty-second day of April, A. D. 1889, in consideration of the sum of $1,500 to him paid by Prank S. Rowlen and Amanda C. Rowlen of the county of Anderson, in the state of Kansas, remised, released and forever quitclaimed unto the said Prank S. Rowlen and Amanda C. Rowlen, the following described real estate, that is to say, the following described lots, tracts and parcels of land ¡lying, being and situate in the county of Pawnee and state of Kansas, to-wit, the southeast quarter (1-4) of section number five (5) and the north half (1-2) of the northwest quarter (1-4) of section number nine (9), township number twenty (20) range number twenty (20) (a more particular and exact description of said false, *630forged and counterfeited deed these jurors are unable to give) with intent then and there and thereby unlawfully and feloniously to defraud, against the peace and dignity of the state.”
Defendant filed a motion to quash the indictment, because it does not state facts sufficient to notify defendant of the charge against him, which was overruled. After the state had closed its case defendant interposed a demurrer to the evidence which was also overruled. After conviction defendant filed his motion for a new trial and in arrest, which being overruled, he appeals to this court.
I. The indictment is sufficient; it charges the offense in the language of the statute, and sets forth the instrument forged according to its purport, and there was no necessity for alleging that there was any intent on the part of the defendant to defraud any particular person. Revised Statutes, 1889, sec. 3626; State v. Rucker, 93 Mo. 89; State v. Fisher, 65 Mo. 437; State v. Pullens, 81 Mo. 387; State v. Eades, 68 Mo. 150; State v. Phillips, 78 Mo. 49; State v. Yerger, 86 Mo. 33.
II. The court gave four instructions at the instance of the state and two on the part of the defendant, which taken as a whole presented the case fairly to the jury, and they were certainly as favorable to the defendant as he could ask or expect.
III. The forged instrument was a deed of quitclaim or release of a mortgage which had been given by defendant and wife to one Stephen Rosner on a tract ■ of land in Kansas, to secure the payment of two promissory notes, one for $700 and the other for $600, held by Rosner on defendant, and was acknowledged before Henry P. Scott, a notary public of Jackson county, Missouri, at his office in Kansas City, Missouri, on the twenty-second day of April, 1889. Scott testified that *631the defendant was present at the time, and introduced a man whom he did not know as Stephen Rosner,. and at defendant’s request witness took.his acknowledgment and attached his certificate to the deed, supposing that he was Rosner, but afterwards ascertained that he was not.
It is true that defendant in his evidence denied that the deed was executed by his procurement, or that he was in Scott’s office at the time, but he did not deny being in Kansas City on that day. In fact the evidence shows beyond question that he was in the city at the time and remained there for two or three days. The evidence establishes the guilt of defendant beyond the possibility of a doubt, and being unable to find any reversible error in the trial of the cause or in the record, the judgment is affirmed.
All of this division concur.